           Case 1:17-cv-09031-JFK-KHP Document 79 Filed 04/09/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
                                                                                       4/9/2021
BAIQIAO TANG a/k/a TANG BAIQIAO
and JING GENG,

                                                  Plaintiffs,             17-CV-9031 (JFK) (KHP)

                               -against-                                          ORDER


WENGUI GUO a/k/a MILES KWOK
a/k/a GUO WENGUI a/k/a HO WAN
KWOK, GOLDEN SPRING (NEW YORK)
LTD., RULE OF LAW FOUNDATION III INC.,
RULE OF LAW SOCIETY IV INC., and
SARACA MEDIA GROUP, INC.,

                                                 Defendants.
-----------------------------------------------------------------X
KATHARINE H. PARKER, United States Magistrate Judge:

            On March 1, 2021 the Court issued two Orders in this case. The first, filed at ECF No. 75,

was an Opinion and Order granting Lewis & Lin LLC’s application to withdraw as counsel for

Plaintiff Baiqiao Tang only.1 The second, filed at ECF No. 76, was an Order directing Plaintiff

Tang to file a letter with the Court by March 31, 2021 indicating whether he intends to

participate in this action, whether he has retained new counsel, and/or whether he wants to

proceed pro se. The Court ordered Lewis & Lin LLC to serve copies of both of these Orders on

Plaintiff Tang and to file proof of service with the Court on ECF. To date, no such proof of

service has been filed.




1
    Lewis & Lin still represents Plaintiff Jing Geng in this action.
       Case 1:17-cv-09031-JFK-KHP Document 79 Filed 04/09/21 Page 2 of 2




       Accordingly, the Court hereby orders Lewis & Lin LLC to serve the aforementioned

Orders on Plaintiff Tang by no later than April 19, 2021 and to file proof of service immediately

thereafter with the Court. Given counsels’ failure to file proof of service consistent with the

Court’s prior Orders, Plaintiff Tang will have until May 3, 2021 to inform the Court as to

whether he intends to pursue this case and whether he has retained new counsel. Finally, the

Court cautions Plaintiff’s counsel that continued failure to comply with Court Orders may result

in sanctions.



SO ORDERED.

DATED:          New York, New York
                April 9, 2021

                                                     ______________________________
                                                     KATHARINE H. PARKER
                                                     United States Magistrate Judge




                                                 2
